                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

BAMIDELE AIYEKUSIBE, MISCHELE
HIGGINSON and SHANTAL BROWN-
WINN, individually and on behalf of all
others similarly situated,

       Plaintiffs,

v.                                                     Case No.: 2:18-cv-816-FtM-38MRM

THE HERTZ CORPORATION and DTG
OPERATIONS, INC.,

       Defendants.
                                              /

                             REPORT AND RECOMMENDATION

       Before the Undersigned is the parties’ Notice of Filing Joint Amended Proposed Notice,

which the Undersigned construes as a motion seeking approval of the parties’ Joint Amended

Proposed Notice. (Doc. 125). The Undersigned entered a Report and Recommendation

recommending that the parties be required to amend their previous notice (Doc. 87) to include

certain language advising opt-in plaintiffs of their potential liabilities for a prevailing defendant’s

taxable costs (Doc. 117 at 11-12). The presiding United States District Judge accepted and

adopted the Report and Recommendation, ordering the parties to submit an amended proposed

notice consistent with her Order (Doc. 123) and the Report and Recommendation (Doc. 117).

       Here, a review of the parties’ Amended Proposed Notice shows the parties have

satisfactorily included language regarding an opt-in plaintiff’s potential liability. (See Doc. 125-

1 at 4). Moreover, this language is contained in a section titled “Your Legal Rights & Options”

thereby making it abundantly clear what liabilities a potential opt-in plaintiff may have if he or
she chooses to join this action. Therefore, the Undersigned respectfully recommends the Court

approve the parties’ Joint Amended Proposed Notice. (Doc. 125-1).

                                           CONCLUSION

          Based upon the foregoing, the Undersigned RESPECTFULLY RECOMMENDS that

the parties’ Notice of Filing Joint Amended Proposed Notice (Doc. 125), which the Undersigned

construes as a motion seeking approval of the parties’ Joint Amended Proposed Notice (Doc.

125-1) be APPROVED.

          RESPECTFULLY RECOMMENDED in Chambers in Ft. Myers, Florida on March

12, 2020.




                                       NOTICE TO PARTIES

          A party has fourteen days from this date to file written objections to the Report and

Recommendation’s factual findings and legal conclusions. A party’s failure to file written

objections waives that party’s right to challenge on appeal any unobjected-to factual finding or

legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir.

R. 3-1.




Copies furnished to:


Counsel of Record
Unrepresented Parties



                                                   2
3
